Citation Nr: 0524705	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-18381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for Type II 
diabetes mellitus, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which awarded service connection and a 20 percent 
rating for diabetes mellitus, effective July 9, 2001.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by the need for daily insulin injections and 
dietary restrictions, but his physical activity has not been 
clinically regulated.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met since July 9, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2004).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2004).

The record shows that the veteran has also established 
service connection for hypertension and renal insufficiency 
as diabetes-related conditions.  However, he has not appealed 
the evaluations assigned to these disabilities.  Thus, the 
only issue over which the Board has jurisdiction is the 
rating for diabetes mellitus.

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  

The veteran claims to have been diagnosed with diabetes 
mellitus sometime in the year 1995.  A record of his initial 
diagnosis is not in the claims folder.  It appears that, in 
effort to manage his diabetes, the veteran has been advised 
to follow a restricted diet since at least February 2001, 
when he was advised to stop using salt.  VA treatment records 
dated in June 2001 show that he was counseled on appropriate 
diet.  March 2002 records indicate that the veteran was 
advised to follow a vegetarian diet with three meals per week 
of chicken or fish.  Later that month, he was noted to be 
following his diet as ordered.  In a statement submitted in 
April 2002, the veteran reported that his physician had 
advised him to follow a 1200-calorie diet.  A May 2002 report 
of VA examination notes that the veteran was on a restricted 
diabetic diet, and had lost approximately 9 pounds since 
March 2002.  Accordingly, the Board finds that he has been 
advised to follow a restricted diet in effort to manage his 
diabetes.

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  He was additionally prescribed insulin 
injections in April 2001, for tighter control of his 
condition.  His insulin dosages have increased periodically 
since the initial prescription.  Thus, he currently takes 
both oral medication and insulin as a part of his control 
regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  Indeed, it appears that the veteran was 
encouraged and counseled on the importance of exercise on 
numerous occasions, as is reflected in VA treatment records 
dated in June 2001, and in February and March 2002.  Further, 
on VA examination in May 2002, the examiner noted that there 
were "no functional restrictions per se because of the 
diabetes," but stated that the veteran's ability to walk was 
hampered as a result of his low back condition.  In order to 
meet a higher rating of 40 percent, the veteran must have 
been told that he should avoid any strenuous occupational or 
recreational activities.  See 38 C.F.R. § 4.119, DC 7913.  
See 38 C.F.R. § 4.119, DC 7913 (emphasis added).  

The veteran has stated, during treatment and in written 
personal statements, that his diabetes disability makes him 
less active than he used to be, more easily fatigued, and 
makes him generally feel tired and weak.  In an outpatient 
treatment record dated in April 2002, the veteran 
additionally attributed his inability to exercise to his 
service-connected back pain.  The Board notes that the 
evidence shows that the veteran's activity level is indeed 
low.  However, the level of the veteran's physical activity 
is not the appropriate standard by which to judge whether his 
activities are regulated.  While the veteran attributes his 
low level of activity to his diabetes, he, as a layperson, is 
not competent to provide a medical opinion as to the severity 
of his diabetes disability, including whether he is or is not 
capable of, or must avoid, strenuous occupational and 
recreational activities, due to diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The available evidence 
does not indicate that the veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities, as is required in order to merit a higher rating 
of 40 percent.  

While the veteran here has been prescribed a restricted diet 
and insulin injections in effort to control his diabetes, he 
has not been prescribed limited physical activity or advised 
to avoid recreational activities.  The veteran therefore does 
not meet the criteria for a higher rating of 40 percent.  
38 C.F.R. § 4.119, DC 7913.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.
Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in March 2002.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The RO sent 
the appellant correspondence in January 2002; a statement of 
the case in March 2003; and a supplemental statement of the 
case in September 2003.  The statement of the case contained 
the text of 38 C.F.R. § 3.159.  There was no harm to the 
appellant, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  Any defect with 
regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

The claim for an increased initial rating for diabetes 
mellitus is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


